Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 30, 2018

                                      No. 04-18-00723-CR

                                   Michael P. CARACHEO,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                                  Trial Court No. CR17-040
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
        Appellant’s attorney has filed a motion seeking access to a portion of the record that is
sealed. The motion is GRANTED, and appellant’s attorney is directed to contact the Clerk of
this court to make arrangements to review the sealed record. If the State desires to access the
sealed record at a later date, the State also must contact the Clerk of this court to make the
necessary arrangements. All parties and their attorneys are ORDERED: (1) to fully comply with
the instructions provided by the Clerk of this court regarding their access to the sealed record;
and (2) not to share the contents of the sealed record with any person except to the extent
necessary to prepare their respective briefs.

        In the event appellant or the State reference the sealed record in their respective briefs,
they are ORDERED to (1) file their respective briefs in paper form only, (2) with a cover letter
informing the Clerk of this court that the brief references the sealed record. See TEX. R. APP. P.
9.2(c)(3) (exception to electronic filing for documents under seal).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court